Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘154’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a knit upper, does not reasonably provide enablement for “lesser gauge”, “half-gauge”, or “full-gauge”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Once a knit fabric is removed from the needle bed of a knitting machine, the needle spacing is no longer traceable in the fabric. The same greige fabric stitch density may be produced e.g. by knitting half gauge on a machine having double a number of the needles per inch or by knitting full gauge on a machine having half a number of needles per inch, or by knitting quarter gauge on a machine having four times a number of needles per inch. Since the current application is silent about any test method to be applied for a determination of the parameter lesser/half-gauge/full-gauge knit in a given knit shoe upper, the subject-matter defined by claim 1 cannot be reworked by the general public due to missing verification. The .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, and 8 recite “lesser gauge”, and/or “half-gauge”, and/or “full-gauge”. The claim limitations are indefinite as it is unclear what constitutes a “lesser gauge”, “half-gauge”, or “full-gauge” knit material, particularly since “gauge” refers to the spacing of needles of the knitting machine and once a knit fabric is removed from the needle bed of a knitting machine, the needle spacing is no longer traceable in the fabric. The same greige fabric stitch density may be produced e.g. by knitting half gauge on a machine having double a number of the needles per inch or by knitting full gauge on a machine having half a number of needles per inch, or by knitting quarter gauge on a machine having four times a number of needles per inch. Since the current application is silent about any test method to be applied for a determination of the parameter lesser/half-gauge/full-gauge knit in a given knit shoe upper, the subject-matter is indefinite due to missing verification. Claims 1, 5, and 8 are rejected as best understood by examiner.
Claim 4 recites “the third elasticity is less than each of the first and third elasticities”. The claimed limitation is indefinite as it is unclear how the third elasticity can be less than the “third elasticities(y)”. Claim 4 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala (US 2015/0047225) in view of Brinkman (US 2018/0317594).
Regarding Claim 1, Zavala discloses an article of footwear having an upper (200) and a sole structure (110) secured to the upper (as seen in Fig.1 & 6), the upper comprising: an outer surface (i.e. exterior surface) and an opposite-facing inner surface 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn of Zavala with a tenacity of at least 5g per denier or greater, as taught by Brinkman, in order to provide an upper having an outer surface with desirable grip and, increased anti-abrasiveness and durability.

Regarding Claim 2, Brinkman further teaches an article of footwear of claim 1 wherein the tenacity of the first yarn is from about 6 to about 8 grams per denier (para.31).


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single layer knit material of Zavala with the single layer double jersey knit taught by Brinkman, as a simple substitution of one well known type of upper knit material for another, in order to yield the predictable result of providing a comfortable and durable knit upper material. It is noted that Applicant has no criticality for the use of a single layer double jersey knit over that of any other knit material; this is further evidence by Para.68 of Applicant’s own Specification which discloses a number of knit types and configurations as acceptable options for heel element.

Regarding Claim 4, Zavala discloses an article of footwear of claim 1 wherein the heel element (220) has a first elasticity (of 232) at the second collar opening, a second elasticity (228) at a biteline (222) and a third elasticity (of 230) in a region located between the first collar opening and the biteline, and wherein the third/second elasticity is less than each of the first and third elasticities (para.66).

Regarding Claim 5, Zavala discloses an article of footwear of claim 1, wherein a throat (216) of the upper is formed of a full gauge knit structure (para.68).

Regarding Claim 6, Zavala discloses an article of footwear of claim 5, wherein the throat (216) is more densely knit than the heel element (para.68; i.e. 216 is more densely knit than 232 of 220).

Regarding Claim 7, Zavala discloses an article of footwear of claim 1 wherein the upper comprises a first unstretched condition (i.e. when the upper is not on a last) and a second stretched condition (i.e. when the upper is stretched over a last), and wherein the upper is formed into the article of footwear when the upper is in the second stretched condition (para.91; i.e. “the lasting process that forms footwear 100”). Additionally, it is noted that “wherein the upper is formed into the article of footwear when the upper is in the second stretched condition” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Zavala discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

5.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavala (US 2015/0047225) and Brinkman (US 2018/0317594), in view of DeWillie (US 2019/0037968).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included additional lacing apertures of Zavala extending up to and into the uppermost edge region, as taught by DeWillie, in order to securely fasten the upper around a user’s ankle for a comfortable fit. When in combination Zavala and DeWillie teach the inlaid component (of Zavala) extending though the half-gauge knit of the uppermost edge region (as seen in DeWillie) formed from the first yarn, the inlaid component (of Zavala) forming lacing apertures in the uppermost edge region through the half-gauge knit.

Regarding Claim 9, Zavala further discloses an article of footwear of claim 8, wherein the inlaid component includes at least one of a leather, a suede, a rubber, and a plastic (para.43; i.e. as incorporated by reference, para.28 of US 2010/0154256).

Regarding Claim 10, Zavala further discloses an article of footwear of claim 8, wherein the at least one inlaid component includes a plurality of inlaid components (i.e. plurality of 141 at each 143) configured to enhance a grip characteristic of an outer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732